DETAILED ACTION
The following Non-Final office action is in response to application 17/206,111 filed on 10/04/2022. Examiner notes Applicant’s election of claims 1, 8-9 and 16. 
Status of Claims
Claims 2-7 and 10-15 are withdrawn. Claims 17-20 are added. Claims 1, 8-9, and 16-20 are currently pending and have been rejected as follows. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are recited in Claim 9, where (nonce words in boldface, functional language in italics):
Claim 9: “an anomaly detector component for identification of at least one anomaly”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-9, and 16-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1, 8-9, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1, 8, and 17-20 are directed toward the statutory category of a process (reciting a “method”). Claims 9 and 16 are directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 9 are directed to an abstract idea by reciting identifying at least one anomaly present within the dataset … wherein the anomaly detection module performs a comparison between a current snapshot and a previous snapshot of time series data in the dataset; flagging one or more anomalous data points to identify at least one anomaly, wherein the at least one anomaly includes a data add anomaly or a data loss anomaly; wherein identifying said data add anomaly comprises comparing a level of information present in the current snapshot to the level of information present in the previous snapshot and flagging a data add anomaly if there is an addition of at least one level of information in the current snapshot as compared to the previous snapshot; and wherein identifying said data loss anomaly comprises comparing the level of information present in the current snapshot to the level of information present in the previous snapshot and flagging the data loss anomaly if there is a loss of at least one level of information in the current snapshot as compared to the previous snapshot (example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like mathematical calculations and mental processes. The claims identify and flag anomalies based on a comparison between a current and previous snapshot of time series data in a dataset which is a mathematical calculation and mental process including an observation, evaluation, judgement and opinion.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as an anomaly detection module) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 8 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps “identifying” and “flagging” anomalies present in a dataset by “comparing” a level of information present in the current snapshot to the level of information present in the previous snapshot (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1, 8-9, and 16-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
RoyChowdhury et al, US Publication No. 20210081501 A1, hereinafter Sinha. As per,

	
Claim 1
A method for detecting anomalies present within a dataset, the method comprising: 
identifying at least one anomaly present within the dataset using an anomaly detection module, wherein the anomaly detection module performs a comparison between a current snapshot and a previous snapshot of time series data in the dataset; (RoyChowdhury fig. 2; [0033] “detecting anomalies in a dataset;” [0070] “The anomaly detection module fetches the current data stream from the persistent message broker/staging database … The resulting stream of data is processed through a series of functional transformations as shown in FIG. 2 via machine learning algorithms that detect anomalies in the data;” [0071] “The predictor takes the derived feature from previous state H.sub.t-1, and the model from previous state M.sub.t-1, to predict the future values of the metrics based on the historical patterns”)
flagging one or more anomalous data points to identify at least one anomaly, wherein the at least one anomaly includes a data add anomaly or a data loss anomaly; (RoyChowdhury [0006] “if the system finds any anomaly with respect to a normal behavior of an ecosystem, the system flags those observations”
wherein identifying said data add anomaly comprises comparing a level of information present in the current snapshot to the level of information present in the previous snapshot and flagging a data add anomaly if there is an addition of at least one level of information in the current snapshot as compared to the previous snapshot; and (RoyChowdhury [0006] “if the system finds any anomaly with respect to a normal behavior of an ecosystem, the system flags those observations;” [0040] “the anomalies comprise items, events and observations that do not conform to an expected pattern or other items”)
wherein identifying said data loss anomaly comprises comparing the level of information present in the current snapshot to the level of information present in the previous snapshot and flagging the data loss anomaly if there is a loss of at least one level of information in the current snapshot as compared to the previous snapshot. (RoyChowdhury [0006] “if the system finds any anomaly with respect to a normal behavior of an ecosystem, the system flags those observations;” [0096] “the present invention may include a non-occurrence detector that detects unexpected null value in business data”)
	Claim 9 recites materially the same features as claim 1 and is rejected under the same rationale.
Claim 8
wherein a root cause of at least one of the identified anomalies is detected by using a root cause detection module.  (RoyChowdhury [0065] “The present invention also runs a root cause analyzer for identifying the root cause of anomalies and reports the root cause of anomalies with supporting information”)
	Claim 16 recites materially the same features as claim 8 and is rejected under the same rationale.  
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210271449 A1; US 20180239682 A1; Huch et al, Machine learning-based run-time anomaly detection in software systems: An industrial evaluation, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624